DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 05/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-14 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a method for adjusting an adjustment device of a wind power plant to rotate a movable part of the plant, the method comprising tensioning at least two drive axles of the adjustment device against each other prior to an adjustment by rotating at least one of the drive axles relative to the other drive axle and, during the adjustment, using position control of the drive axles to rotate the drive axles together in a same rotation direction while maintaining the tensioning of the two drive axles, until a desired end position of the movable part is reached.  Watanabe (US Patent No: 8,371,976) discloses a method of adjusting a movable part of a wind power plant, wherein the method comprises rotating at least one drive axle (Figure 2, No. 22a) relative to another drive axle (22b) before the adjustment of the movable part and rotating the drive axles in the same rotation direction during the adjustment; however, Watanabe fails to disclose tensioning the drive axles against each other prior to the adjustment and  allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/MICHAEL L SEHN/Examiner, Art Unit 3745